DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 34-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/16/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.






Claims 1-4, 5, 8, 9, 18, 21, 24, 26, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fanselow et al. (USP 6273938).

    PNG
    media_image1.png
    948
    1152
    media_image1.png
    Greyscale
Claim 1-4: A filter comprising: a first flow face extending along a length and a width of the filter, wherein the first flow face comprises at least one contaminant retention layer first edge and at least one flow defining layer first edge; a second flow face spaced in an axial direction from the first flow face, wherein the second flow face extends along the length and the width of the filter and comprises at least one contaminant retention layer second edge and at least one flow defining layer second edge; at least one contaminant retention layer (402) extending from the contaminant layer first edge to the contaminant layer second edge; and at least one flow defining layer (430) adjacent to at least one of the contaminant retention layers, the at least one flow defining layer extending from the flow defining layer first edge to the flow defining layer second edge; wherein at least one of the flow defining layers defines at least one fluid flow path in the axial direction as fluid moves from the first flow face toward the second flow face. The contaminant retention and flow defining layer are planar and contact eachother at faces thereof (see Figure 4).








Claim 5: the flow defining layers comprise apertures from one side to another (col. 5, lines 57-67; col. 6, lines 1-16; 430 is the flow defining layer).
	Claim 8: the contaminant retention layer is filter layer (col. 5, lines 59-62).
	Claim 9: the one flow face comprises inlets (412) and the other outlets (413).
	Claim 18: the first and second flow faces are parallel (see annotated Fig. 4 above).
Claim 21: The arrangement in Figure 16 is the filter media arranged with a central core in a coil with a central axis (Fig. 16).
	Claim 24: the stack is provided in a housing (720) for practical use.
	Claim 26: the intended direction of fluid flow is from one face (Fig. 4, 412) to the other (Fig. 4, 413). “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
	Claim 30: the layers are arranged in a cube configuration (See Figure 4 above and Figure 7).




	
	Claims 1, 2, 3, 4, 5, 7, 8, 18, 19, 24, 25, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Obuchi et al. (USP 5141714).
	
Claims 1, 2, 3, 4, 5, 7, 8, 18, 19, 24, 25, and 32: Obuchi et al. teach a filter arrangement comprising discs wherein the filter disk (1) has a smaller diameter than the flow disk (2a, 2b, 2c). There is a central core (Fig. 1). A housing is provided (Fig. 1, 5).
Figure 1 shows the multi-layer filter and Figure 2 shows the layers in detail. The layers are planar. Layer 1 is a filter layer interpreted to be the containment layer, layer 2a is a metal mesh disc which is interpreted as the flow defining layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 10, 12, 23, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fanselow et al. as applied to claim 1 above.
	Claim 7: the thickness of the flow defining layer is not discussed by Fanselow et al. They do discuss that the thickness of the filter web is a result effective variable that effects the channel shape and ultimately effects the flow through the channels (col. 4, lines 30-45). They discuss that the webs may have different thickness across the filter (col. 4, lines 30-44). They also teach that the filter flow layers (430) effect the fluid and flow through the channels as well (col. 6, lines 1-16) and are substituted for the nesting function of the filter layers (col. 6, lines 1-16). It then follows that the thickness of the flow layers (430) is also a result effective variable that will affect the flow characteristics through the channels and, therefore, the filter efficiency.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claims 10 and 12: Fanselow et al. do not teach the relative pore sizes and mean fiber diameter of the layers.
The contaminant retention layer is a filter layer and the flow defining layer is provided as a support layer by Fanselow et al. In this type of arrangement, it is typical that the flow defining layer will have both larger mean pore flow size and larger fiber diameters so as to provide less resistance to fluid flow whereas the contaminant retention layer will have smaller fiber diameters and smaller average pore size in order to capture more contaminants. This would have been intuitive to anyone of skill in the art at the time of the invention.
One of ordinary skill in the art at the time of the invention would have found it obvious to make Fanselow et al.’s filter layer have smaller pore size and a smaller fiber diameter than that of Fanselow et al.’s flow defining layer in order to provide support to the filter layer while still allowing for proper separation.
Claim 23: the stacked filter can be pleated. Pleating increases surface area and decreases the pressure drop or resistance as fluid flows through the material (col. 1, lines 8-15).
Pleating the flow layer in Figure 4, in addition to the contaminant retention layers, would have been obvious in order to increase the surface area and decrease the resistance through the filter.
Claim 28: Fanselow et al. do not teach specifically 40-100 flow defining and contaminant layers per inch.
They teach that the stacked filter is formed from multiple layers (col. 4, lines 13-29). The number of layers effects the capacity and pressure drop across the filter (col. 9, lines 30-40). One of ordinary skill in the art at the time of the invention would have found it obvious to include more filter layers such as between 40-100 in order to increase the capacity and decrease the pressure drop across the filter. The number of layers is clearly a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim 31: The arrangement of the layers in Figure 16 show that there is an inner convex and an outer convex portion of the top and bottom faces (971/972). 
Fanselow et al. do not specifically state the arrangement of the layers in Figure 16, that is if the flow layer or containment layer is on the inside or the outside. However, there are only four arrangements of the layers possible for the inner and outer layer. It was within the routine skill of one of ordinary skill in the art at the time of the invention to determine which arrangement of layers was optimal based on intended use and flow characteristics.
choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Fanselow et al. as applied to claim 1 above, and further in view of Choi (USP 5968373).
Claim 33: Fanselow et al. do not specifically teach zones of changing porosity.
Choi et al. teach a filter arrangement having at least two successive layers of filtration layer and spacer wherein the pore size of the filtration layers and spacers has decreasing pore size, from upstream to downstream alignment (col. 2, lines 12-24). Having zones of different filtration characteristics maximizes particulate holding and separation (col. 2, lines 12-34).
One of ordinary skill in the art at the time of the invention would have found it obvious to modify Fanselow et al.’s layers to have zones of different filtration characteristics in order to improve particle retention and separation as described by Choi.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Fanselow et al. as applied to claim 1 above, and further in view of Schmitz et al. (USP 8220640).
Claim 32: Fanselow et al. do not teach the configuration of the layers in a disk shape or form.
Schmitz et al. teach an  arrangement of filter layers wherein the layers are in a disk formation (Fig. 1). This is a typical arrangement of filter layers and allows for easy distribution of fluid flow across and through the layers.
One of ordinary skill in the art at the time of the invention would have found it obvious to try making Fanselow et al.’s layers into a disc configuration to improve fluid flow and efficiency of the filter. 
Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive.
Applicant argues that layer 430 in Fanselow et al. cannot be considered the claimed “flow defining layer” because Fanselow et al. intends for layer 430 to provide structure. However, there is no difference between the structure of the claimed flow defining layer and Fanselow et al.’s layer 430. Fanselow et al.’s intended use or function of the layer does not change the fact that the structure appears to be the same as claimed and, therefore, meets the claim. 
It is also duly noted that Claim 23 recited that at least one of the layers is “pleated”. Therefore, if Applicant is arguing that Fanselow et al.’s layers cannot meet the claim because of the corrugation, then certainly Claim 23 is not compatible with Claim 1.
Apparatus are defined by their structure.
Applicant also argues that the corrugated layer is not “planar”. The Examiner disagrees.
The Merriam-Webster Dictionary defines “planar” as “1: of, relating to, or lying in a plane” and “2: two-dimensional in quality”. Fanselow et al. clearly show all layers as part of a stacked layer arrangement. Fanselow et al. describe the layers as in a “stacked filter” (col. 6, lines 45-50). The layers are all planar and such would be fully appreciated by one of ordinary skill in the art.
Regarding Obuchi et al., Figure 2 is clearly a depiction of a multi-layer filter arrangement which is self-explanatory as there are at least two layers which are understood as a “flow defining layer” and a “contaminant” retaining layer. The layers are planar. 
With regards to Claim 28, the thickness of layers and the number of layers per inch is well-known to be optimized to control the density of the filter material. A range of 40-100 layers per inch is a wide range and one of ordinary skill in the art would have appreciated that it was within the routine skill to choose an optimal number of layers based on routine experimentation to have the best separation and structural properties. There is no apparent superior or unexpected results associated with the range of 40-100 layer and, therefore, the Examiner maintains that one of ordinary skill in the art would have found it obvious to optimize the number of layers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778